Citation Nr: 0203125	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  90-41 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder characterized as a major depressive 
reaction with psychotic features.  

2.  Entitlement to an increased disability evaluation for 
migraine headaches with a depressive neurosis, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1972.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's migraine 
headaches with a depressive neurosis.  In July 1992, the RO 
denied both service connection for hypertension and stroke 
residuals and a total rating for compensation purposes based 
on individual unemployability.  In January 1993, the RO 
denied service connection for lunar infarct.  In February 
1994, the RO denied service connection for an acquired 
psychiatric disorder to include a major depressive reaction 
with a psychotic history.  In July 2001, the Board denied 
service connection for hypertension and a lacunar infarct and 
remanded the issues of the veteran's entitlement to service 
connection for an acquired psychiatric disorder characterized 
as a major depressive reaction with psychotic features; an 
increased evaluation for migraine headaches with a depressive 
neurosis; and a total rating for compensation purposes based 
on individual unemployability to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

The issues of the veteran's entitlement to an increased 
evaluation for his migraine headaches with a depressive 
neurosis and a total rating for compensation purposes based 
on individual unemployability are the subject of the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  Service connection is currently in effect for migraine 
headaches with a 


depressive neurosis.  

2.  Major depression has been shown to be etiologically 
related to the veteran's service-connected depressive 
neurosis.  


CONCLUSION OF LAW

Major depression was proximately due to or the result of the 
veteran's service-connected depressive neurosis.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for an acquired 
psychiatric disorder, the Board observes that the Department 
of Veterans Affairs (VA) has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  The veteran has been advised by 
the statement of the case and the supplemental statements of 
the case of the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for migraine headaches with a depressive 
neurosis.  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  At his February 1972 physical 
examination for service separation, the veteran was found to 
exhibit no psychiatric abnormalities.  

An April 1979 evaluation from Graham Coates, M.D., notes that 
he had initially seen the veteran for migraine headaches and 
anxiety in approximately 1977.  The veteran was diagnosed 
with a "psychophysiological reaction (migraine headaches)" 
and a severe anxiety neurosis.  

At a May 1979 VA examination for compensation purposes, the 
veteran complained of severe headaches, nervousness, and 
depression.  The veteran was diagnosed with an anxiety 
reaction with tension headaches.  

A September 1985 Medical Treatment Plan (Fee Basis Card) form 
from Dr. Coates indicates that the veteran was being treated 
for a psychophysiological reaction, an anxiety neurosis, and 
a depressive reaction.  A February 1987 VA psychiatric 
evaluation notes that the veteran reported initially becoming 
depressed after service separation.  He clarified that his 
depression had increased in severity after he was involved in 
a motor vehicle accident in which his mother had been killed.  
Impressions of migraine headaches and a "dysthymic disorder 
or depressive neurosis" were advanced.  
A March 1990 VA treatment record states that the veteran 
complained of chronic headaches, anxiety, and mild 
depression.  Impressions of a dysthymic disorder and a 
generalized anxiety disorder were advanced.  

At a January 1991 VA examination for compensation purposes, 
the veteran complained of severe headaches and associated 
symptoms; impaired memory; depression; suspiciousness; social 
isolation; and multiple suicide attempts.  The veteran was 
diagnosed with major depression with psychotic features and 
dysthymia; "[ruleout] primary degenerative dementia of the 
Alzheimer's type, presenile type;" and chronic headaches of 
unknown etiology.  

VA clinical documentation dated in February and May 1991 
states that the veteran complained of the onset of depressive 
symptoms.  He reported that he suffered from progressive 
brain atrophy and headaches.  Impressions of dysthymia, 
organic brain syndrome of unknown etiology and chronic 
headaches were advanced.  An October 1991 VA hospital summary 
reflects that the veteran was diagnosed with a chronic 
dysthymic disorder with psychotic features; an explosive 
personality disorder and migraine headaches.  

A November 1991 written statement from Dr. Coates conveys 
that he had treated the veteran since 1977.  During that 
period, the veteran experienced frequent headaches, 
persistent anxiety, marked emotional instability, and an 
inability to maintain employment and relationships.  The 
doctor diagnosed the veteran with a borderline personality 
disorder, a chronic dysthymic disorder, and migraine 
headaches.  In an October 1992 written statement, Dr. Coates 
clarified that the veteran had been diagnosed with migraine 
headaches, major depression, and a borderline personality 
disorder.  

At an August 1993 VA examination for compensation purposes, 
the veteran exhibited "the picture of severe organic brain 
deterioration without any definite specific neurological 
findings."  A September 1993 addendum to the August 1993 
evaluation notes that the claims file had been reviewed.  The 
clinical documentation of record did not support the presence 
of an organic brain lesion.  The examination findings were 
determined to support Dr. Coates' prior diagnosis of 
depression.  The veteran was diagnosed with a major 
depressive reaction with a psychotic history.  

A September 1995 joint written statement from Dr. Coates and 
Gaston P. Loomis, M.D., advances that "depressive neurosis 
was quite related to depression ... [a]nd therefore, his 
service connection for major depression could be easily 
established."  

At a January 1998 VA examination for compensation purposes, 
the veteran complained of flashbacks, depression, hearing 
things, and suspiciousness of others.  The examiner noted 
that the veteran exhibited signs and symptoms of a 
schizoaffective disorder.  The veteran was diagnosed with a 
schizoaffective disorder, cerebrovascular accident residuals, 
and chronic irritable headaches.  

At an August 2000 VA examination for compensation purposes, 
the veteran complained of paranoid thoughts; thought 
insertion and control; and a sense that people were watching 
him.  He clarified that his psychiatric symptoms had existed 
since his period of active service and the VA was "out to 
get him."  On examination, the veteran exhibited some 
looseness of association; a depressed mood; a blunted affect; 
and some memory impairment.  The veteran was diagnosed with a 
"schizoaffective disorder, most recently depressed."  The 
examiners commented that the veteran's "psychiatric symptoms 
are independent of the diagnosis of migraine headaches."  

At a January 2001 VA examination for compensation purposes, 
the veteran was again diagnosed with "schizoaffective 
disorder, most recently depressed."  The VA examiner 
commented that:

The patient has been having a history of 
depression for a long period of time and 
has been treated for depression and 
anxiety consistently since 1977.  He also 
has some psychotic symptoms and reports 
hearing voices and being paranoid at 
times.  ...  In my opinion, depression is 
independent of his migraine headaches."  
A June 2001 treatment entry from E. Gerald Dariah, M.D., 
conveys that the veteran had a history of depression, a panic 
disorder, and agoraphobia.  A January 2002 evaluation from 
Charles D. Stallworth Ph.D., states that:

"Typically, a person experiencing 
chronic migraine headaches or 
post-traumatic stress disorder (PTSD) are 
likely to experience dysfunctions that 
are ego-dystonic, a condition that makes 
a dysthymic disorder (depressive 
neurosis) a highly probable outcome upon 
having persisted for extended periods.  
That the veteran has been diagnosed with 
this disorder would be an expected 
outcome in accordance with this 
condition.  Not only may the severity of 
the depression co-morbid with migraine 
headaches and/or PTSD be sufficient to 
merit a separate diagnosis of a dysthymic 
disorder, in other instances, the level 
of severity may be such that a diagnosis 
of major depression is warranted.  ...  
With migraine syndrome and PTSD being 
co-morbid with depression, as noted, they 
link major depression with the veteran's 
service-related disability.  

Service connection is currently in effect for migraine 
headaches with a depressive neurosis.  The veteran has 
received a number of additional psychiatric diagnoses from 
both VA and private physicians.  The Board observes that the 
veteran has been most consistently diagnosed with major 
depression.  Drs. Coates and Loomis have identified an 
etiological relationship between the veteran's service 
connected depression of a neurotic type and the major 
depression more recently shown.  While other doctors have 
indicated that the migraines are not related to the major 
depression, this is not dispositive of the issue now before 
the Board.  The fact remains that the adjudicated service 
connected disabilities include the depressive neurosis and 
the medical evidence of record supports a finding that the 
major depression is related to the depressive neurosis 
already service connected.  Accordingly, service connection 
is warranted for the major depression as being secondary to 
the service connected depressive neurosis.


ORDER

Service connection for major depression is granted.  


REMAND

In light of the grant above of service connection for major 
depression, the RO should reevaluated the veteran's 
entitlement to an increased evaluation for migraine headaches 
with a depressive neurosis and a total rating for 
compensation purposes based on individual unemployability 
with particular attention to the provisions of 38 C.F.R. 
§ 4.14 (2001) in regard to the level of psychiatric 
disability associated with the veteran's service-connected 
disorders.  The RO must consider whether the now service 
connected psychiatric disability may be rated separately from 
the migraines.

Moreover, in view of the grant of service connection for 
major depression, the RO must have the opportunity to 
initially assess the disability evaluation to be assigned and 
also ascertain the impact of the newly service connected 
disability on the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
Accordingly, this case is REMANDED for the following action: 

The RO should readjudicate the issues of 
the veteran's entitlement to an increased 
evaluation for his migraine headaches 
with a depressive neurosis and a total 
rating for compensation purposes based on 
individual unemployability.  
Consideration must be given to whether 
the psychiatric disability may be rated 
separately from the migraines.  If it is 
determined that separate ratings are not 
assignable, the RO should provide the 
rationale to support that determination.

If the claims remain denied, the veteran and his accredited 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

